Title: To George Washington from Jonathan Trumbull, Sr., 29 May 1779
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Hartford [Conn.] May 29th 1779

I suppose Your Excellency is not wholly unacquainted with the Character of Mr David Bushnell the Bearer, He has had a liberal Education, & discovers a Genius capable of great Improvement in Mathematical, Philosophic & Mechanical Literature, his Inventions for annoying the Enemys Shipping are new & ingenuous & I trust founded on such Principles as wod insure Success, the Vigilence practiced in guarding the Shipping has I suppose been the only means of preventing such Execution as wod have been attended with very alarming & beneficial Consequences, He has with persevering & indefatigable Industry pursued the Object with very little prospect of any other Reward than that of serving his Country. Misfortune & Accident has prevented the execution of his Design, but there is reason to believe, the explosion of one of his Machines taken on board one of the Enemy’s Ships, some time since, has greatly alarmed their marine, & made them very cautious in their approaches to any of the neighbouring Shores. It is a pity that so promising a Genius shod not be encouraged. I understand an Establishmt of Miners & Sappers is forming under your Excellencys Direction, & wod therefore take Liberty to propose to Your Excellency whether a Person of his particular Genius might not be very useful in that Department. If You shod not have fill’d & cant probably fill the Offices with Gentlemen of greater Merit & Genius, permit me to recomend Mr Bushnell to the Office of a Captain in that Service, which from his Abilities Genius & Integrity I shod judge Him capable to execute with Honor and Advantage. The Council of this State now convened, fully join with me in this Recomendation. I am with very high Resspect & Esteem, Your Excellencys most Obedient & very humble Servant
Jonth; Trumbull
